Citation Nr: 0715438	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from March 
1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for PTSD and peripheral neuropathy.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.  

2.  The veteran's alleged stressors of observing a helicopter 
crash during service is supported by credible supporting 
evidence, and his assertions related to this stressor are 
consistent with the nature of his service in Vietnam.  

3.  The veteran is service-connected for type 2 diabetes 
mellitus.

4.  There is a diagnosis of symptoms of diabetic neuropathy.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006).

2.  Diabetic neuropathy is proximately due to the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for PTSD and diabetic neuropathy.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; private medical treatment records; 
VA medical treatment records; and a VA examination report.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claims for service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

II.  PTSD

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

In October 2002, a VA examination of the veteran was 
conducted.  The diagnosis was that the veteran had chronic 
mild PTSD.  The diagnosis was based upon the report of two 
stressors by the veteran.  The first was that his base was 
subjected to enemy weapons fire.  The second stressor was 
seeing a helicopter crash and burn killing the occupants.  

The veteran has a diagnosis of PTSD.  The problem with his 
claim is credible supporting evidence that the claimed 
inservice stressors occurred.  The veteran served in the Army 
with a military specialty of communication center specialist.  
It is confirmed that he served in Vietnam from September 1970 
to April 1972.  The veteran has never alleged that he engaged 
in combat with the enemy and he has no awards or decorations 
which would indicate such combat service.  Accordingly, he 
requires credible supporting evidence that the claimed 
inservice stressor occurred.

The Board believes that there is enough evidence to support 
that the veteran observed a fatal helicopter crash.  He has 
provided a copy of a letter dated in 1972 which he sent to he 
parents.  This letter does mention that he will no longer be 
"flying" since he was nearing the end of his tour of duty 
in Vietnam.  The veteran's service personnel records confirm 
his military specialty and duty stations.  It is not 
inconsistent with the evidence of record that a 
communications specialist would be required to make "message 
runs" out of the communications station or that such duties 
would involve flight in a helicopter as a passenger.  
Moreover, the contemporaneous letter from 1972 dose tend to 
confirm such duties.  That the veteran might have seen 
another helicopter crash and burn with loss of life during 
such flights is possible.  Accordingly, the Board believes 
that when the veteran's statements, the 1972 letter, and his 
personnel records are viewed together, they do provide 
credible supporting evidence that the claimed inservice 
stressor occurred.  Based on the diagnosis of the 2002 VA 
examination, the examiner determined that this stressor was 
one of the causes of the veteran's PTSD.  Accordingly, 
service connection for PTSD is granted.  

III.  Diabetic Neuropathy

In September 2002, a VA examination of the veteran was 
conducted.  The examining physician's diagnosis was that the 
veteran had type 2 diabetes mellitus.  Accordingly, service 
connection was granted on a presumptive basis based on the 
veteran's Agent Orange exposure during his service in 
Vietnam.  The examining physician noted that the veteran had 
neurologic symptoms of numbness in the hands and arms, and 
numbness and paresthesias in his feet.  However, the examiner 
also indicated that physical neurological examination was 
"negative," with vibration and touch noted to be intact in 
the veteran's hands and feet.  The diagnosis was "symptoms 
of diabetic neuropathy."

The RO denied service connection reasoning that there was no 
definite diagnosis of diabetic neuropathy in light of the 
neurologic test results.  However, the veteran reports 
numbness and paresthesia in his extremities and the examining 
physician indicates that these are symptoms of diabetic 
neuropathy.  This appears to be a diagnosis of the disorder 
related to the service-connected diabetes mellitus.  
Accordingly, the evidence supports a grant of service 
connection for diabetic neuropathy.  










ORDER

Service connection for PTSD and diabetic neuropathy is 
granted.  



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


